Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 1 of 7 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               EVANSVILLE DIVISION


THOMAS HARVEY,

Plaintiff,

v.                                                                    3:19-cv-00128
                                                             Case No. ___________

WDE GROUP, INC., a Tennessee Corporation,                    JURY DEMANDED
and JAMISON KUHN, individually,

Defendants.

                                  ORIGINAL COMPLAINT



        COMES NOW the Plaintiff, Thomas Harvey (“Harvey” or “Plaintiff”), and sues

Defendants, WDE Group, Inc. and Jamison Kuhn, an individual, alleging violations of the Fair

Labor Standards Act (hereafter “FLSA”) of 1938, 29 U.S.C. § 201 et seq.

                                       INTRODUCTION

1.      The FLSA was passed by Congress in 1938. The principal congressional purpose of

        enacting the FLSA was to protect all covered workers from substandard wages and

        oppressive working hours and labor conditions that are detrimental to the maintenance of

        minimum standards of living necessary for health, efficiency, and general well-being of

        workers. Barrentine v. Arkansas-Best Freight System, Inc., 450 U.S. 728, 739, 101 S.Ct.

        1437, 1444 (1981). The liquidated damages provision of the FLSA constitutes a

        congressional recognition that failure to pay statutory minimum wage on time may be so

        detrimental to the maintenance of the minimum standard of living necessary for health,

        efficiency, and general well-being of workers and to the free flow of commerce, that double

                                                 1
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 2 of 7 PageID #: 2



     payment must be made in event of delay in order to insure restoration of the worker to that

     minimum standard of well-being. Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 707-

     08, 65 S.Ct. 895, 902 (1945).

2.   Plaintiff brings this action under the FLSA, 29 U.S.C. § 201, et seq., to recover unpaid

     minimum wages and overtime wages. Plaintiff’s claims are for minimum wage, overtime

     compensation, liquidated damages, interest, and attorneys’ fees and costs pursuant to the

     FLSA, 29 U.S.C. § 207.

3.   Based on the information preliminarily available, and subject to discovery in this cause,

     Defendants did not compensate Plaintiff for any and all straight time and overtime hours

     during times relevant to this action.

                        PARTIES, JURISDICTION AND VENUE

4.   Plaintiff is a resident of Indiana and was employed by Defendants as a delivery driver

     during the relevant statutory period.

5.   Plaintiff was an “employee” of the Defendants as defined by Section 203(e)(1) of the

     FLSA, and worked for Defendants within the territory of the United States within three (3)

     years preceding the filing of this lawsuit.

6.   Defendant WDE Group, Inc. (hereinafter “WDE”) is a Tennessee for-profit corporation.

     WDE is a package and parcel delivery company with its principal office listed with the

     Indiana Secretary of State located at 1053 Wye Drive, Seymour, Tennessee 37865. WDE

     can be served through its Registered Agent for Service of Process, Jamison “Jay” Kuhn at

     7727 Circle Front Court, Evansville, Indiana 47715.

7.   Defendant Jamison Kuhn (hereinafter “Kuhn”) was, and continues to be, the President of

     WDE during the statutory period and exercised operational control over WDE.



                                               2
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 3 of 7 PageID #: 3



      Specifically, Kuhn directly supervised Plaintiff, unilaterally set the wages of Plaintiff, and

      set work quotas, among other things. Therefore, Kuhn is individually liable under the

      FLSA for the violations complained of herein.

8.    WDE is an enterprise engaged in interstate commerce under the FLSA and its regulations.

      WDE employed employees in interstate commerce, including the provision of interstate

      transportation, during the time period relevant to this Complaint.

9.    As Plaintiff’s employer, WDE was required to compensate Plaintiff in accordance with the

      requirements of the laws of the United States and Indiana, including but not limited to

      payment at the statutorily mandated minimum wage of $7.25 per hour and a rate of one-

      and-a-half times Plaintiff’s Regular Rate of Pay (referred to hereinafter as the “Overtime

      Rate”) for all hours worked in excess of forty (40) hours per workweek.

10.   The Court has subject matter jurisdiction pursuant to the FLSA of 1938, 29 U.S.C. § 216(b)

      and 28 U.S.C. § 1331, 1337.

11.   The Court has personal jurisdiction over individual Defendant Kuhn, who is believed to

      reside in Evansville, Indiana.

12.   Venue also lies in this District, pursuant to 28 U.S.C. § 1391 because the Defendants are

      subject to personal jurisdiction in this district, do business in this district, and/or a

      substantial part of the alleged events or omissions giving rise to this action occurred in this

      district.

13.   WDE is a business engaged in commercial enterprise, had annual gross volume of sales

      exceeding $500,000.00, and is a covered employer under the FLSA.

14.   The minimum wage and overtime provisions of the FLSA set forth in Sections 206 and

      207, respectively, apply to Defendants.



                                                3
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 4 of 7 PageID #: 4



                                FACTUAL BASIS FOR SUIT

15.   Plaintiff brings this action because he was never paid for any of the time he spent working

      for Defendants.

16.   Plaintiff worked as a delivery driver for WDE from April 30, 2019 until May 4, 2019.

      During his employment tenure with WDE, Plaintiff was required to deliver Federal Express

      packages and parcels for Defendants across Indiana.

17.   Plaintiff was told that he would be paid a “day rate” of $135.00 for his delivery work.

18.   However, Plaintiff never received a single paycheck from Defendants during his

      employment.

19.   Defendants were aware that Plaintiff was performing job duties and still did not

      compensate him in accordance with the FLSA.

20.   At all times relevant to this action, Defendants failed to comply with U.S.C. §§ 201-209

      because Plaintiff performed services for Defendants for which Defendants failed to

      properly pay Plaintiff for those days worked.

21.   The records concerning the number of hours worked by Plaintiff are in the possession and

      custody of Defendants.

22.   Defendants are unable to bear their burden of demonstrating that Plaintiff falls within any

      of the FLSA minimum wage or overtime exemptions.

23.   At this stage Plaintiff believes that he is owed at least $540.00. This calculation is subject

      to change based on what is found when Plaintiff has as the opportunity to examine

      documents during the Discovery Phase. However, when an employer fails to keep complete

      and accurate time records of its non-exempt employees, such employees may establish the

      hours they worked, including overtime hours, solely by their testimony and the burden of



                                                4
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 5 of 7 PageID #: 5



       proof of overcoming any such testimony shifts to the employer.

                                 COUNT I
      VIOLATION OF THE FLSA IN CONNECTION WITH MINIMUM WAGE AND
                        OVERTIME COMPENSATION

24.    The preceding paragraphs are incorporated by reference as if the same were fully set forth

       herein.

25.    At all relevant times, Defendants have been and continue to be an “employer” engaged in

       interstate commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       Plaintiff also has engaged in interstate commerce during all relevant times to this

       Complaint.

26.    Defendants employed Plaintiff within the meaning of the FLSA during times relevant to

       this cause.

27.    Defendants have had a uniform plan, policy and practice of willfully refusing to pay the

       federal applicable minimum wage and overtime compensation to Plaintiff for all hours

       worked under forty (40) and in excess of forty (40) hours per week during times relevant

       to this lawsuit.

28.    Defendants have had actual and/or constructive knowledge of willfully refusing to pay the

       federal applicable minimum wage and overtime compensation to Plaintiff for all hours

       worked under forty (40) and in excess of forty (40) hours per week, during all times

       relevant to this action.

29.    During times relevant to this action, Defendants did not have a good faith basis for their

       failure to pay the federal applicable minimum wage and overtime compensation to Plaintiff

       for all hours worked under forty (40) and in excess of forty (40) hours per week.




                                               5
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 6 of 7 PageID #: 6



30.      As a result of Defendants’ willful failure to pay Plaintiff the applicable federal minimum

         wage for all hours worked under forty (40) and overtime compensation for all hours worked

         over forty (40) per week during the relevant statutory limitations’ period, they have

         violated the FLSA, 29 U.S.C. § 201, et seq. and, are liable to Plaintiff for all such unpaid

         overtime compensation due.

31.      Defendants’ conduct constitutes a willful violation of the FLSA within the meaning of 29

         U.S.C. § 255(a).

32.      Due to Defendant's willful FLSA violations and, and their lack of good faith, in its failure

         to pay Plaintiff the federal applicable minimum wage for all hours worked under forty (40)

         and overtime compensation for all hours worked in excess of forty (40) hours per week

         during the relevant statutory limitations' period, he is entitled to recover from Defendants

         compensation for unpaid minimum and overtime wages, an additional equal amount as

         liquidated damages, as well as interest, reasonable attorneys' fees, costs, and disbursements

         relating to this action for the three-year statutory period under the FLSA, 29 U.S.C. § 201,

         et seq.

                                      PRAYER FOR RELIEF

         WHEREFORE, PLAINTIFF prays for the following relief against the Defendants:

      A. A declaratory judgment that Defendants have violated the compensation provisions of the

         FLSA, 29 U.S.C. § 206, as to Plaintiff;

      B. A declaratory judgment that Defendants’ violations of the FLSA were willful;

      C. An award to Plaintiff of damages in the amount of unpaid compensation to be proven at

         trial, which includes minimum wages and overtime;

      D. An award to Plaintiff of interest and liquidated damages in an amount equal to the



                                                   6
Case 3:19-cv-00128-RLY-MPB Document 1 Filed 06/21/19 Page 7 of 7 PageID #: 7



       compensation shown to be owed to him pursuant to 29 U.S.C. § 201, et seq.;

   E. An award to Plaintiff of reasonable attorneys’ fees, costs and expenses, pursuant to 29

       U.S.C. § 201, et seq.;

   F. An award of compensatory and economic damages in an amount to be proven at trial;

   G. An award of consequential and incidental damages in an amount to be proven at trial;

   H. An award of pre- and post-judgment interest; and

   I. An award of such other and further legal and equitable relief as may be appropriate.



Dated: June 21, 2019.                      Respectfully submitted,

                                           s/ J. Russ Bryant
                                           J. Russ Bryant (TN BPR #33830)
                                           JACKSON, SHIELDS, YEISER & HOLT
                                           Attorneys at Law
                                           262 German Oak Drive
                                           Memphis, Tennessee 38018
                                           Tel: (901) 754-8001
                                           Fax: (901) 759-1745
                                           rbryant@jsyc.com

                                           Attorney for Plaintiff




                                               7
